DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-9 are currently pending.
Priority

    PNG
    media_image1.png
    177
    937
    media_image1.png
    Greyscale

(filing receipt dated 2/24/2021).  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 16/485612, filed on 8/13/2019.
Election/Restrictions
	The Applicant elected the following species in the response filed on 10/15/2021: 
    PNG
    media_image2.png
    210
    698
    media_image2.png
    Greyscale
(see Table 1B on p. 183 of the specification as filed).  This compound corresponds to a compound of formula (8b) in claim 1 wherein (X) is a glycerol, trivalent organic C3 core containing an oxygen atom at each valency which is attached to a linking group (Z); (Z) is –3H6O)n2b-; n2b is the sum of (a+b+c) in the elected compound and is >1; n2a, n2c, and n2d in (Z) are 0; n8bB is 3; n8aB is 0; and one instance of (Y2B) is a hydrogen atom and the other two instances of (Y2B) are (Y3)/formula (9), wherein R9b is a C2 unsubstituted linear alkylene group; and R9a is a methyl group.  This compound appears to read on claims 1-9, therefore claims 1-9 are currently pending and under examination.
The elected species was found to be free of the prior art, therefore the search was extended to the whole genus.  The species restriction requirement as set forth in the Office action mailed on 8/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2 recite “a dental hydroxyl group-containing monomer comprising a compound represented by the general formula (8B)”.  A monomer is a compound and general formula (8B) recites a fully defined compound.  Therefore it is unclear what else the “dental hydroxyl group-containing monomer” can comprise.  This rejection may be obviated by replacing the phrase “comprising a compound represented by” with –of—or by just deleting the phrase “comprising a compound”.  
Claim 1 recites the following: 

    PNG
    media_image3.png
    237
    1062
    media_image3.png
    Greyscale

	Based on the claim language it is unclear if every attachment between the core (X) and (Y2B) or (Z-Y2B) is required to be through an oxygen atom or a nitrogen atom.  The lines above only recite that the trivalent core contains an oxygen atom or a nitrogen atom and that the oxygen atom or the nitrogen atom is bonded to the terminal group (Y2B) or the linking group (Z).  Therefore the claim language only appears to be defining at least one attachment of (Y2B) or (Z-Y2B) to (X), leaving at least two undefined.  However, based on Table 1B on p. 183-184 of the specification as filed (as well as the structures (6a)-(6j) in claim 3) it appears as if the intended interpretation is that each attachment to (Y2B) or (Z-Y2B) is through an oxygen or nitrogen atom of (X).  If this is the correct interpretation of the above limitations, it is suggested that the 1-200 polyvalent organic group having a valence of not less than 3 and containing at least three oxygen atoms and/or nitrogen atoms, wherein each terminal group (Y2B) or linking group (Z) is bonded to the core (X) through an oxygen or nitrogen atom—or something similar.  
The same issue occurs in claim 5 when defining variable (X).  
	Claim 6 recites “The dental hydroxyl group-containing monomer according to claim 5, wherein the terminal group (Y1B) is a hydrogen atom”.  There are two issues with this limitation.  The first is that it is unclear if claim 6 is further defining formula (1B) in claim 5, or the actual structure of the “dental hydroxyl group-containing monomer” produced in claim 5.  Claim 5 only recites the structures of the reactants (1B) and (3) and a condition under which they are reacted together, but does not explicitly define the structure of the product.  Therefore it is not clear if variable (Y1B) is also present in the product and is being further defined in claim 6.  The second issue is that, even if it is assumed that claim 6 is further defining reactant structure (1B) in claim 5, claim 5 already recites that “two or more terminal groups are hydrogen atoms” in the proviso defining terminal group (Y1B) of formula (1B).  Therefore it is unclear if claim 6 is redundant or if it is further limiting all instances of variable (Y1B) in formula (1B) to be hydrogen.  Presumably the latter interpretation is correct, though this is not accurately reflected in the claim language.  The claim should instead recite –wherein all instances of the terminal group (Y1B) are hydrogen atoms in formula (1B)--.
	All other claims not specifically mentioned are rejected for depending on an indefinite claim and failing to cure the deficiency.  Claim 3 is not included in the rejection because it clearly defines the core structures of formula (X).  
Claim Rejections - 35 USC § 112(a) Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2163.  While it is clear that the Applicant is in possession of the dental monomers of instant formula (8B) in claim 1 (which also corresponds to a product of the reaction between the isocyanate compound of formula (3) and the alcohol or amine compound of formula (1B) in claim 5), possessing the cores (X) described in claim 3, it 
The limitation “dental” in the preamble of claims 1 and 5 requires that the compounds of formula (8B) be suitable for use in dental applications and it is not clear that a compound of formula (8B) having any C1-200 polyvalent organic group having a valence of not less than 3 will possess the claimed function.  The specification as filed only teaches nine examples and all of them fall within the cores described in claim 3. See Table 1B on p. 183-184 for structures of inventive compounds 1B-9B and p. 186-193 for results of employing the inventive compounds as dental adhesives.  All of the cores are aliphatic linear or branched saturated alcohols, amines, and aminoalcohols.  There are no cyclic, aromatic, unsaturated, or heterocyclic cores exemplified.  The genus of “C1-200 polyvalent organic groups having a valences of not less than 3” is so large that the nine examples described by the Applicant are not sufficient to adequately show possession of the entire genus. Those of ordinary skill in the art will expect aliphatic linear and branched saturated alcohols, amines, and aminoalcohols to possess different electronic and chemical properties than cyclic, aromatic, unsaturated, or heterocyclic alcohols, amines, and/or aminoalcohols and it is not immediately apparent that any compound within the genus disclosed can be substituted for the inventive monomers and retain the dental function claimed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of co-pending Application No. 17/286838 (‘838). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘838 teaches a genus of dental monomers which overlaps with that instantly claimed and claim 8 of ‘838 teaches at least six species of dental monomers which anticipate the instantly claimed genus of formula (8B) in claims 1 and 2 (which also corresponds to a product of the reaction between the isocyanate compound of formula (3) and the alcohol or amine compound of formula (1B) in claim 5).  See compounds (1-2), (1-3), (1-5), (1-7), (1-8), and (1-10).  These correspond to compounds of formula (8B) in claims 1 and 2, wherein X is a C3-6 trivalent organic core; 8bB is 0; n8aB is 3; one (Y2B) is H and the other two (Y2B) are (Y3)/compound of formula (9), wherein R9b is an unsubstituted C2 linear alkylene group; and R9a is H or methyl.  With respect to claim 3, the compounds in claim 8 of ‘838 have cores (X) corresponding to formulae (6a) and (6b).  With respect to claim 4, the compounds in claim 8 of ‘838 have groups (Y3) corresponding to formulae (9a) and (9b). With respect to claims 8 and 9, see claims 1, 8, 13, and 16 of ‘838.
Claims 5-7 are product-by-process claims and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113 I.  All of the compounds in claim 8 of ‘838 read on the claimed compounds because the condition of the reaction in lines 6-13 of claim 5 is defined as numbers, rather than moles or equivalents, of active protons bonded to oxygen and nitrogen atoms in compound (1B) as compared to numbers of isocyanate groups present in general formula (3).  See [0227] of the specification regarding the definition of “active protons”.  Therefore claim 5 is actually broader in this instance than claim 1 as the product of the reaction of claim 5 covers embodiments wherein all of the “active hydrogen” atoms of formula (1B) can be replaced by (Y3) groups.  For example, compounds (1-1) and (1-2) in claim 8 of ‘838 can both be produced by reacting a trivalent compound of instant formula (1B), where all three of (Y1B) are active protons (glycerol) with monoisocyanates (3a) or (3b) in claim 7 under the claimed condition of 1/3 ≤ 1/3 ˂ 1.  In contrast, if the “condition” of claim 5 were claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0076043 (‘043, published on 3/27/2008, of record in the IDS filed on 2/3/2021).
 Claims 5-7 are product-by-process claims and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113 I.  ‘043 is directed to curable claim 5, ‘043 teaches monomers of formula (I), including the following compound of formula (I-5): 

    PNG
    media_image4.png
    301
    446
    media_image4.png
    Greyscale
.  See [0016 and 0248].  ‘043 further teaches that compound (I-5) can be prepared by the following scheme: 
    PNG
    media_image5.png
    52
    282
    media_image5.png
    Greyscale
, wherein a compound having at least one hydroxyl group is reacted with a monoisocyanate having two acrylates in a molecule [0208-0213].  In order to produce the compound of formula (I-5), this would correspond to reacting pentaerythritol with 1,1-(bisacryloyloxymethyl)ethyl isocyanate [0235, 0247].  Pentaerythritol corresponds to a compound of formula (1B) wherein (X) is a C5 tetravalent branched alkylene group containing four terminal oxygen atoms which are each attached to a terminal group (Y1B); each (Y1B) is a hydrogen atom; n1aB is 4; n1bB is 0; and Z is nothing.  1,1-(Bisacryloyloxymethyl)ethyl isocyanate corresponds to a compound of formula (3) wherein R3a is a hydrogen atom and R3b is an unsubstituted C2 linear alkylene group substituted by two acryloyloxymethylene groups.  Though the final paragraph of claim 5 requires that the substituent on the C2 linear alkylene group of R3b 1-6 alkyl group or a (meth)acryloyloxymethylene group, the specification teaches that the term “(meth)acryloyl” is equivalent to “acryloyl” or “methacryloyl”.  See [0063] and also structure (3e) in claim 7.
	With respect to the reaction condition set forth in lines 6-13 of claim 5, pentaerythritol has four active protons bonded to the four oxygen atoms of the alcohol which are available for reaction with the one isocyanate group of 1,1-(bisacryloyloxymethyl)ethyl isocyanate.  See [0227] of the specification for the definition of “active protons”.  Therefore the reaction condition is 1/4 ≤ 1/4 ≤ 1, which falls within the range instantly claimed.  Also see MPEP 2131.03 I. The limitations “number of active protons” and “number of isocyanate groups” are not interpreted to be equivalent to reciting “moles/equivalents of active protons” and “moles/equivalents of isocyanate groups” as the claim does not further specify that “number” refers to the total number of active hydrogen protons in the reaction as compared to the total number of isocyanate groups present in the reaction.  Instead the “number” is solely defined with respect to the amount of active protons and isocyanate groups per compound of formula (IB) and (3), respectively.  Also see [0228-0229] of the specification as filed, which appears to recognize the distinction between the two.  
	With respect to the limitation “dental” in the preamble of claim 5, ‘043 teaches that the disclosed polyfunctional acrylate monomers can be used in dental materials.  See [0004 and 0010].
	With respect to claim 6, in pentaerythritol, all four terminal groups are hydrogen atoms.  With respect to claim 7, see structure (3e), which corresponds to 1,1-(bisacryloyloxymethyl)ethyl isocyanate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0056665 (‘665, published on 3/4/2010).
Applicant Claims

    PNG
    media_image6.png
    307
    972
    media_image6.png
    Greyscale
…
Teachings of ‘665
	‘665 discloses polymerizable monomers of formula (1), compositions thereof, and dental materials comprising said compositions (see whole document).  With respect to claim 1, ‘665 teaches monomers of the following formula (1) for use in dental materials:
    PNG
    media_image7.png
    258
    408
    media_image7.png
    Greyscale
, wherein variable G is one of the following structures of formulas (2)-(4): 
    PNG
    media_image8.png
    480
    432
    media_image8.png
    Greyscale
  . See abstract and [0001-0010 and 0019-0030].  When at least one variable G of ‘665 is of chemical formula (4), then the dental monomers of formula (1) of ‘665 correspond to dental monomers of formula (8B) of claim 1 wherein: (X) is at least a C5 polyvalent 8aB is at least 5; n8bB is 0; Z is nothing; at least three (Y2B) groups are hydrogen atoms; at least one (Y2B) is (Y3)/chemical formula 9, wherein R9a (R3 in chemical formula (4) above) is H or an aliphatic hydrocarbon group having 1 to 10 carbon atoms (including methyl, a C1 aliphatic hydrocarbon group) and R9b is an unsubstituted C2 linear alkylene group; and the other required (Y2B) group is either another group of (Y3) (chemical formula (4) above) or a (meth)acryloyl group (chemical formula (2) above).  Additionally, [0063] of the instant specification teaches that a “(meth)acryol” group is equivalent to an “acryloyl” or “methacryloyl” group.  
	With regard to claim 1, ‘665 does not explicitly teach any species which fall within the instantly claimed genus of formula (8B).  The preferred species of ‘665 are those compounds of formula (1) wherein variable G is an acryloyl/methacroyl group of chemical formula (2).  See [0011-0014, 0031-0033, and 0161-0164].  However, the size of the genus of variable G is small, having only three possible options, and ‘665 expressly teaches that each of the three options is equally suitable to produce a polymerizable monomer of formula (1) for use in dental materials.  Therefore it would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed monomers based on the teachings of ‘665 with a reasonable expectation of success before the effective filing date of the instant invention.  The skilled artisan would have been motivated to produce the instantly claimed dental monomers based on the teachings of ‘665 because ‘665 teaches that monomers of instant formula (8B) can predictably be used in dental materials.  Also see MPEP 2144.08.
claims 2 and 3, the valence of the core (X) of formula (1) of ‘665 is at least five (including at least three –OH groups and at least two –G groups) and can include sorbitol (formula (6d) in claim 3), which has a valence of six.  See [0007 and 0020].  With respect to claim 4, ‘665 teaches that variable G of formula (1) can be a moiety of chemical formula (4).  Chemical formula (4) includes compounds of instant formulas (9a) and (9b) when R3 is a methyl group or hydrogen.  See [0007-0010 and 0023-0025, and 0028].  With respect to claims 8 and 9, ‘665 teaches that the intended use of the monomers of formula (1) is in polymerizable compositions that can be used to prepare dental materials.  See abstract, [0001-0006, 0043-0159, and examples in 0165-0200].
Examiner Note
Claims 5-7 are not included in the 35 USC 103 rejection over ‘665 because ‘665 expressly teaches that compounds of formula (1) cannot be made using the method of claim 5 in [0034-0042].
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622